975 So. 2d 1155 (2008)
Martha VALDEZ, et al., Appellants,
v.
HOMEOWNERS ASSISTANCE GROUP, INC., Appellee.
No. 3D07-818.
District Court of Appeal of Florida, Third District.
March 5, 2008.
Martha Valdez, in proper person.
Carrillo & Carrillo; Arnaldo Velez, Coral Gables, for appellee.
Before COPE, GREEN, and WELLS, JJ.
WELLS, Judge.
Affirmed. See Jones v. Flowers, 547 U.S. 220, 235, 126 S. Ct. 1708, 164 L. Ed. 2d 415 (2006) (noting that due process may be met if notice of a tax deed certificate is posted on the front door upon receipt of a certified letter marked as undeliverable); Cusack v. Homeowners Assistance Group, LLC, 961 So. 2d 999 (Fla. 3d DCA 2007).